188 Pa. Super. 183 (1958)
Commonwealth
v.
Eckel, Appellant.
Superior Court of Pennsylvania.
Argued November 13, 1958.
December 9, 1958.
*184 Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, ERVIN, and WATKINS, JJ. (WOODSIDE, J., absent).
Paul N. Gardner, for appellant.
Frank P. Lawley, Jr., Deputy Attorney General, with him Thomas D. McBride, Attorney General, for appellee.
OPINION PER CURIAM, December 9, 1958:
The appeals by defendant from the judgments of sentence of the Court of Quarter Sessions of Clinton County are quashed for violation of the mandatory provisions of Rule 34 of this Court, which reads as follows:
"The statement of the questions involved must state the question or questions in the briefest and most general terms, without names, dates, amounts or particulars of any kind. It should not ordinarily exceed fifteen *185 lines, must never exceed one page, and must always be printed on the first page of the Brief, without any other matter appearing thereon. This rule is to be considered in the highest degree mandatory, admitting of no exception; ordinarily no point will be considered which is not set forth in the statement of questions involved or suggested thereby."
We may add that we find no merit in the appeals. Moreover, defendant has been granted parole and is currently serving the remainder of his parole time. The opinion of President Judge WILLIAMS, of the Twenty-ninth Judicial District, specially presiding, as reported in 15 Pa. D. &. C. 2d 1, substantially answers the numerous contentions which defendant would have us review.